KNowlton, C. J.
This is a bill for the enforcement of an order of the metropolitan water and sewerage board in regard to boating on Lake Cochituate. There is no dispute that the defendant has frequently violated the order, and is persisting in his violation, claiming a right so to do.
This lake is a great pond, and its waters have been taken and appropriated for domestic use by the inhabitants of the metropolitan water district. The plaintiffs are the metropolitan water and sewerage board, appointed under the St. 1895, c. 488, and the amendments thereto. By § 8 of this act the board is required to construct, maintain and operate a system of metropolitan water works to provide a sufficient supply of pure water, *583and to “ secure and protect the purity of said water.” Section 10 provides that, “ said board shall have the exclusive right and control over all ponds and reservoirs used by them in supplying water, and may order all persons to keep from entering in, upon or over, the waters thereof and the lands of the Commonwealth, city or town, surrounding the same,” etc. This provision is made in the interest of the inhabitants to whose use the water is appropriated, for the purpose of preventing interference with the works or the operation and management of them, and especially to secure and preserve the purity of the water. The defendant has no private rights in this great pond, but he sets up his right as one of the public to use its waters for fishing, boating, cutting ice and other like purposes.
There is no doubt that the control of the great ponds in the public interest is in the Legislature that represents the public. It may regulate and change these public rights, or take them away altogether to serve some paramount public interest. Hittinger v. Eames, 121 Mass. 539, 546. Paine v. Woods, 108 Mass. 160, 169. Commonwealth v. Vincent, 108 Mass. 441, 447. Commonwealth v. Tiffany, 119 Mass. 300. Cage v. Steinkrauss, 131 Mass. 222. Watuppa Reservoir Co. v. Fall River, 147 Mass. 548, 557, 564, 567. Rockport v. Webster, 174 Mass. 385, 392. The Legislature having seen fit to devote the water of the lake to a public use for the benefit of the inhabitants of the metropolitan water district, it was in its power to deprive the general public of the right to go upon it with boats or otherwise, on the ground that a safe and advantageous use of the water for drinking, and for other domestic purposes, would be best promoted by terminating this former public right and putting the property in the control of the water board. It could, therefore, give to this board, as its representative, power to exclude all persons from these waters, and from the lands of the Commonwealth, city or town surrounding them. This power naturally and properly might include the right to permit persons to go upon them under reasonable regulations. Brodbine v. Revere, 182 Mass. 598, 601. Sprague v. Dorr, 185 Mass. 10. Commonwealth v. Sisson, 189 Mass. 247. Commonwealth v. Plaisted, 148 Mass. 375. This legislation might be enacted under the sovereign power of the State to control and regulate *584our public rights, as there are no private rights of property in the great ponds, or it might be enacted in the exercise of the police power, for the protection of the public health and the public safety. Where private rights are involved this last power must be invoked. See Sprague v. Dorr, ubi supra; Nelson v. State Board of Health, 186 Mass. 330.
In view of these considerations, it was not open to the defendant at the trial to show that the action of the metropolitan water and sewerage board was unnecessary, and that boating by him and others, as ordinarily practised, would be harmless. The Legislature determined, as it had a right to determine, whether it should exercise the power to exclude the public from these waters.
There is nothing to show that the board did not act reasonably in prescribing regulations for permitting the use of the lake by the public in certain parts, and to a certain extent. The fact, if it be a fact, that the defendant might have used the lake for boating in violation of the regulations without actual injury to anybody, is immaterial.
We have not considered the right of the State board of health to make rules and regulations for the sanitary protection of all waters used by the metropolitan water board under the St. 1895, c. 488, § 24, for the order before us was made under § 10, which gives the plaintiffs exclusive control of this great pond. The power given to the State board of health is intended to protect the interests of water takers that are not sufficiently protected under § 10. See Sprague v. Dorr, 185 Mass. 10. The decision in Commonwealth v. Staples, 191 Mass. 384, is not applicable to this case.

Decree for the plaintiffs.